           Case 1:20-mc-00124-BAH Document 2 Filed 12/10/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    IN RE REQUEST FOR EXEMPTION FROM                              Misc. Action No. 20-124 (BAH)
    ELECTRONIC PUBLIC ACCESS FEES BY
    BENJAMIN IVERSON                                              Chief Judge Beryl A. Howell




                                                  ORDER

        This Miscellaneous matter is before the Court upon the request by Benjamin Iverson,

Assistant Professor of Finance at Brigham Young University, on behalf of himself and his co-

researchers Bronson Argyle and Taylor Nadauld, professors at Brigham Young University,

Sasha Indarte, professor at Duke University, and Christopher Palmer, professor at the

Massachusetts Institute of Technology, for exemption from the fees imposed by the Electronic

Public Access Fee Schedule adopted by the Judicial Conference of the United States Courts.1

See Electronic Public Access Fee Schedule, JUDICIAL CONFERENCE (Dec. 31, 2019),

https://www.uscourts.gov/services-forms/fees/electronic-public-access-fee-schedule. Professor

Iverson seeks a discretionary Public Access to Court Electronic Records (“PACER”) fee

exemption solely for the charges incurred in connection with his and his co-researchers’

scholarly research. Specifically, he seeks a discretionary Public Access to Court Electronic

Records (“PACER”) fee exemption for charges incurred when downloading electronic files

maintained in district courts across the country, including the United States District Court for the

District of Columbia, in a “large, nationally representative set” of bankruptcy cases, consisting of

a random sample of five to ten percent of non-business bankruptcy filers from 2004–present, or



1
        Requests for a PACER fee exemption “by academicians, researchers and other nonlitigants” are resolved
by the Chief Judge of this Court. D.D.C. LOCAL CIVIL RULE 40.7(g).
          Case 1:20-mc-00124-BAH Document 2 Filed 12/10/20 Page 2 of 3




an estimated 850,000 to 1.7 million case files. See PACER Fee Exemption Request at 2, ECF

No. 1. Professor Iverson proposes to identify and download the files by running a privately

developed computer script “to scrape key information from . . . PDF schedules” of assets and

liabilities in the Court’s Electronic Case Files (“ECF”) database. Id.at 2.

        The Court finds that Professor Iverson and his co-researchers, as individual researchers

associated with educational institutions, fall within the class of users listed in the fee schedule as

being eligible for a fee exemption. Additionally, Professor Iverson demonstrated that the

requested fee exemption is necessary in order to avoid unreasonable burdens and to promote

public access to information. Moreover, Professor Iverson has shown that his research project is

intended for scholarly research, that it is limited in scope, and that it is not intended for

redistribution on the internet or for commercial purposes. Accordingly, Professor Iverson and

his co-researchers shall be exempt from the payment of fees for access via PACER to the

electronic case files maintained in the United States District Court for the District of Columbia,

to the extent such use is incurred in the course of conducting the research for which Professor

Iverson has requested the fee exemption.

        Professor Iverson and his co-researchers shall not be exempt from the payment of fees

incurred in connection with other uses of the PACER system in this Court. The following

limitations also apply:

            1. Consistent with Professor Iverson’s representation that the fee exemption will

                apply only to him and Professors Argyle, Indarte, Nadauld, and Palmer, this fee

                exemption applies only to those individuals and is valid only for the purposes

                stated above.
         Case 1:20-mc-00124-BAH Document 2 Filed 12/10/20 Page 3 of 3




           2. This fee exemption applies only to the electronic case files of this Court that are

              available through the PACER system and is further limited to Professor Iverson’s

              collection of files related to a five percent random sample of non-business

              bankruptcy filers in this Court from 2004–present.

           3. Professor Iverson is directed to consult with the Clerk of this Court to determine

              the days and times during which he may run his privately developed computer

              script to identify and collect files without slowing down the operation of CM/ECF

              in the Court.

           4. By accepting this fee exemption, Professor Iverson and his co-researchers agree

              not to sell for profit any data obtained as a result of receiving this exemption.

           5. Professor Iverson and his co-researchers are prohibited from transferring any data

              obtained as a result of receiving this exemption, including redistribution via

              internet-based databases, unless expressly authorized by the Court.

           6. This fee exemption is granted for the period of approximately eighteen months,

              starting on the date of this order and ending on May 1, 2022.

       This fee exemption may be revoked at the discretion of the Court at any time. The Clerk

of the Court shall send a copy of this Order to the PACER Service Center.

       SO ORDERED.

       Date: December 10, 2020



                                                     _________________________
                                                     BERYL A. HOWELL
                                                     Chief Judge
